Graves, J.
Andrews held a chattel mortgage from one Stoddard on certain personal property, and Fillmore being a deputy sheriff seized the property on execution against the mortgagor and sold it. Andrews then sued in trover and on the trial the case turned upon the validity of the mortgage as against creditors.
The verdict was for the defendant. A charge was requested to the effect that although it should appear that the object of the mortgagor was fraudulent as to creditors, yet if it also appeared that the mortgage was made to secure an honest debt it would be valid unless the fraudulent purpose of the mortgagor was participated in by the mortgagee. The circuit judge refused to give the instruction, and ruled substantially that if the intent of the mortgagor was fraudulent as against the execution creditor, the mortgage, though given for an honest debt and received by the mortgagee in perfect good faith, could not be sustained against the execution.
In this there was error. The plaintiff was entitled to the instruction prayed for: State Bank v. Chapelle 40 Mich. 441; People v. Bristol 35 Mich. 28; Adams v. Niemann ante p. 135.
The judgment is reversed with costs and a new trial granted.
The other Justices concurred.